PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

               No. 18-2272
              _____________

  SHENECQUA BUTT; ALLEGRA KING; TANYA
MITCHELL; THERESA HOWARD; ELLEN BRONSON

                    v.

          UNITED BROTHERHOOD OF
     CARPENTERS & JOINERS OF AMERICA;
   CARPENTERS HEALTH & WELFARE FUND OF
 PHILADELPHIA & VICINITY; EDWARD CORYELL;
  MARK DURKALEC; PHILADELPHIA HOUSING
AUTHORITY; METROPOLITAN REGIONAL COUNCIL
   OF CARPENTERS AND JOINERS OF AMERICA

           SANDRA THOMPSON,

                              Appellant
              _____________

               No. 18-2273
              _____________

            THERESA HOWARD

                    v.
     PHILADELPHIA HOUSING AUTHORITY;
    METROPOLITAN REGIONAL COUNCIL OF
CARPENTERS AND JOINERS OF AMERICA; EDWARD
 CORYELL, SR. (OFFICIALLY AND PERSONALLY);
MARK DURKALEC (OFFICIALLY AND PERSONALLY)

                 SANDRA THOMPSON,
                                               Appellant
                     _____________

    On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
   District Court Nos. 2-09-cv-04285; 2-13-cv-00374
  Magistrate Judge: The Honorable David R. Strawbridge
                     _____________

             Submitted on November 12, 2020


 Before: HARDIMAN, SCIRICA, and RENDELL, Circuit
                     Judges

                   (Filed: June 8, 2021)


Sandra Thompson
Law Office of Sandra Thompson, LLC
351 E. Princess Street
P.O. Box 1901
York, PA 17405
       Counsel for Thompson, Appellant




                            2
Ryan M. Paddick
1442 Pottstown Pike, #312
West Chester, PA 19380
      Counsel for Paddick, Appellee

                     ________________

                 OPINION OF THE COURT
                    ________________

HARDIMAN, Circuit Judge.

       This appeal involves a dispute over legal fees. The
District Court ordered attorney Sandra Thompson to pay
predecessor counsel, Ryan Paddick, $54,562.73 from
Thompson’s portion of a settlement fund. Thompson appealed,
raising four arguments. We will affirm.

                               I

        This controversy between attorneys Thompson and
Paddick began over a decade ago. In 2009 and 2010,
Shenecqua Butt, Theresa Howard, and Ellen Brown
(collectively, the Clients), filed separate discrimination cases
in the United States District Court for the Eastern District of
Pennsylvania against, among others, the United Brotherhood
of Carpenters & Joiners of America. After their cases were
consolidated for discovery, the Clients suffered an adverse
summary judgment in January 2012. Acting pro se, the Clients
filed a notice of appeal in this Court.

       The Clients then hired Paddick to handle their Third
Circuit appeal. The night before the case was scheduled for oral
argument, Paddick entered into contingency fee agreements




                               3
with each of the Clients. Those agreements provided that
Paddick would serve as counsel on remand (if any) and
promised Paddick a 40 percent fee of any trial or settlement
proceeds.

       Paddick prevailed in the appeal. Consistent with his
agreement with the Clients, Paddick pursued discovery and
prepared for trial. Paddick took twenty-four depositions,
presented two oral arguments, attended two settlement
conferences, and filed nine substantive motions or responses.
When it came time to retain an expert witness in March 2015,
however, Paddick was unable to advance the necessary funds.
Paddick told the Clients: “if this puts you in a position where
you feel the need to change counsel, I will cooperate with any
new counsel.” Paddick v. Butt, 2018 WL 1991737, at *10 (E.D.
Pa. Apr. 27, 2018).

        In April 2015, the Clients terminated their relationship
with Paddick and retained Thompson to pursue their claims for
a 35 percent contingent fee. Paddick informed Thompson of
his labors on behalf of the Clients and told her that “fees remain
due on the work [he] did on the cases prior to [her] stepping
in.” Id. at *10. Thompson did not respond. In September 2017,
the Clients settled their cases for a total of $380,000, so under
her fee agreement, Thompson’s share was $133,000.

       In October 2017, the District Court acknowledged the
settlements and dismissed the Clients’ cases with prejudice.
About a month later, Paddick moved to intervene in the
Clients’ cases to enforce an attorney’s charging lien against the
settlement proceeds. The District Court granted Paddick’s
motion to intervene, set a hearing date, and ordered Thompson
to hold the contested portion of the settlement proceeds in an
escrow account “pending resolution of the motion.” Dist. Ct.




                                4
Dkt. No. 321, at 2. In April 2018, the District Court found
Paddick entitled to $54,562.73 for his work and ordered
Thompson to pay Paddick that amount in her capacity as
custodian of the escrow account. Dist. Ct. Dkt. No. 357, at 1.
The District Court’s order did not, however, explicitly state
whether Paddick’s fees were to be paid from the fees paid to
Thompson or from the Clients’ portion of the settlement fund.
Confusion ensued between Thompson and the Clients, so the
District Court held a second hearing in May 2018 to resolve
the matter. Thompson argued Paddick’s fee should not come
from her fees but instead should come from the Clients’ portion
of the recovery. 1 The District Court disagreed and ordered
Thompson to pay Paddick’s fee from her $133,000 portion.

       Thompson filed this timely appeal.

                              II 2

       Thompson’s first (and most substantial) argument is
that the District Court lacked jurisdiction to hear Paddick’s


1
  Thompson’s argument led to a Public Reprimand by the
Disciplinary Board of the Supreme Court of Pennsylvania. The
Disciplinary Board determined Thompson violated seven
ethical Rules of Professional Conduct (RPC) related to her
representation, including RPC 1.7(a)(2) for acting adversely to
her Clients when she “maintained that her legal fees were
separate and apart from prior counsel’s legal fees.” App. 840.
Thompson filed this appeal on her own behalf, not as counsel
to the Clients.
2
 We have jurisdiction under 28 U.S.C. § 1291 and review de
novo the District Court’s exercise of jurisdiction. In re Cmty.




                               5
motions. She claims the Court’s jurisdiction “terminated”
when the cases were dismissed with prejudice after settlement.
Butt Br. 30. Thompson acknowledges that the District Court
had the “inherent power to enforce its judgments.” Butt Br. 31
(quoting Peacock v. Thomas, 516 U.S. 349, 359 (1996)). But
she contends that Paddick must seek to enforce his attorney’s
lien by suing the Clients in state court because the District
Court did not retain jurisdiction over the case after it was
dismissed and Paddick did not seek to intervene before the
dismissal.

         We disagree. The District Court had jurisdiction to
resolve Paddick’s lien motion, but not for the reason it cited
(i.e., the supplemental jurisdiction statute, 28 U.S.C. § 1367).
As we shall explain, the District Court had ancillary
enforcement jurisdiction based on its inherent powers rooted in
the common law and unrelated to the statutory grant of
authority.

       Courts, including this one, have sometimes been
imprecise when discussing ancillary enforcement jurisdiction.
See, e.g., IFC Interconsult v. Safeguard Int’l Partners, LLC,
438 F.3d 298, 309 (3d Cir. 2006) (treating the inquiries for
ancillary and supplemental jurisdiction as the same); 13
CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 3523 (3d ed. 2002) (“Today, the
terms ‘ancillary,’ ‘pendent,’ and ‘supplemental’ are all used,
essentially interchangeably.”). This appeal provides us an



Bank of N. Va. Mortg. Lending Pracs. Litig., 911 F.3d 666, 670
(3d Cir. 2018).




                               6
opportunity to clear up “needless confusion,” WRIGHT &
MILLER § 3523, in this area of law.

      Unlike the sources of jurisdiction conferred by 28
U.S.C. § 1367, 3 ancillary enforcement jurisdiction focuses on



3
  Passed in 1990, see Judicial Improvements Act of 1990, Pub.
L. No. 101-650, 104 Stat. 5089, § 1367 codified the common
law doctrines of pendent claim, ancillary, and pendent party
jurisdiction. Pendent claim jurisdiction refers to a federal
court’s power to adjudicate non-federal claims asserted by the
plaintiff against the original defendant—over which the court
would not have jurisdiction if brought independently—when
those claims derive from a common nucleus of operative fact
as the federal claim. See United Mine Workers of Am. v. Gibbs,
383 U.S. 715, 75 (1966). Ancillary jurisdiction refers to a
court’s power to adjudicate a claim asserted by a party other
than the plaintiff (usually the defendant)—over which the court
would not have jurisdiction if brought independently—when
the second claim shares such a close logical connection with
the original claim that it may be considered part of the same
“transaction.” See Moore v. N.Y. Cotton Exch., 270 U.S. 593,
609–10 (1926). Finally, pendent party jurisdiction refers to a
court’s power to adjudicate non-federal claims asserted by a
plaintiff against a party other than the original defendant.
When the underlying claim over which the court had
jurisdiction is based on diversity, the additional party must be
diverse; when the underlying claim over which the court had
jurisdiction is based on federal question jurisdiction, the
additional party need not be diverse. See, e.g., Finley v. United
States, 490 U.S. 545, 549–52, 555 (1989); Exxon Mobil Corp.
v. Allapattah Servs., Inc., 545 U.S. 546, 558–67 (2005). These




                               7
“the power [of federal courts] to enforce their judgments and
ensur[es] that they are not dependent on state courts to enforce
their decrees.” Nat’l City Mortg. Co. v. Stephen, 647 F.3d 78,
85 (3d Cir. 2011). It stems from the proposition that “[a]
district court acquires jurisdiction over a case or controversy in
its entirety and, as an incident to the disposition of a dispute
properly before it, may exercise jurisdiction to decide other
matters raised by the case over which it would not have
jurisdiction were they independently presented.” Id. (quoting
Sandlin v. Corp. Interiors, Inc., 972 F.2d 1212, 1216 (10th Cir.
1992)). Put differently, ancillary enforcement jurisdiction
exists “to enable a court to function successfully, that is, to
manage its proceedings, vindicate its authority, and effectuate
its decrees.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
U.S. 375, 380 (1994). This proposition has been applied
consistently for over 200 years. See, e.g., United States v.
Hudson, 11 U.S. (7 Cranch) 32, 34 (1812) (recognizing the
contempt power as an “implied power” necessary to a court’s

three sources of jurisdiction involve the power of federal courts
to hear separate claims.

Unlike those sources, ancillary enforcement jurisdiction relates
to the power of a federal court to exercise jurisdiction over
separate proceedings. Although not mentioned in § 1367, this
common-law doctrine has survived the codification of
supplemental jurisdiction and remains independent of the
statute. See, e.g., Kokkonen v. Guardian Life Ins. Co. of Am.,
511 U.S. 375, 379 (1994); Peacock, 516 U.S. at 356; Nat’l City
Mortg. Co. v. Stephen, 647 F.3d 78, 85 (3d Cir. 2011); Robb
Evans & Assocs., LLV v. Holibaugh, 609 F.3d 359, 363 (4th
Cir. 2010).




                                8
proper functioning); Bank of the United States v. Halstead, 23
U.S. (10 Wheat.) 51, 53 (1825) (“The authority to carry into
complete effect the judgments of the Courts, necessarily
results, by implication, from the power to ordain and establish
such Courts.”); Cooter & Gell v. Hartmarx Corp., 496 U.S.
384, 395 (1990) (listing proceedings for costs and attorneys’
fees as collateral issues “that a federal court may consider after
an action is no longer pending”).

       Nor does ancillary enforcement jurisdiction end when a
court renders a judgment on the merits or dismisses a case. As
Chief Justice Marshall recognized: “[t]he jurisdiction of a
[c]ourt is not exhausted by the rendition of its judgment, but
continues until that judgment shall be satisfied.” Wayman v.
Southard, 23 U.S. (10 Wheat.) 1, 23 (1825); see also Riggs v.
Johnson Cnty., 73 U.S. (6 Wall.) 166, 187 (1867) (“Process
subsequent to judgment is as essential to jurisdiction as process
antecedent to judgment, else the judicial power would be
incomplete and entirely inadequate to the purposes for which
it was conferred by the Constitution.”). “It is well established
that a federal court may consider collateral issues after an
action is no longer pending,” including “motions for costs or
attorney’s fees.” Cooter & Gell, 496 U.S. at 395; see also
White v. N.H. Dep’t of Emp. Sec., 455 U.S. 445, 451 n.13
(1982) (explaining that, even “years after the entry of a
judgment on the merits,” a federal court may award counsel
fees); Nat’l City Mortg. Co., 647 F.3d at 85 (holding the
District Court had ancillary jurisdiction after judgment was
entered in order to give effect to the remedy it granted).

       These precedents lead us to conclude that the District
Court had ancillary enforcement jurisdiction over the dispute
between Thompson and Paddick. The Supreme Court has
indicated that ancillary enforcement jurisdiction extends to




                                9
attorney fee disputes. White, 455 U.S. at 447–48, 452, 454
(resolving a post-judgment motion for attorney’s fees under 42
U.S.C. § 1988 more than four months after the parties settled
the case and the district court approved a consent decree);
Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 170 (1939)
(holding that because a petition for fees is “an independent
proceeding supplemental to the original,” the suggestion “that
it came after the end of the term at which the main decree was
entered and [is] therefore too late” was unavailing). Numerous
federal courts have recognized the same. See, e.g., K.C. ex rel.
Erica C. v. Torlakson, 762 F.3d 963, 968 (9th Cir. 2014)
(“There is no debate that a federal court properly may exercise
ancillary jurisdiction over attorney fee disputes collateral to the
underlying litigation.” (internal quotation omitted)); In re
Austrian & German Bank Holocaust Litig., 317 F.3d 91, 98 (2d
Cir. 2003) (same); Zimmerman v. City of Austin, 969 F.3d 564,
568 (5th Cir. 2020) (same); WRIGHT & MILLER § 3523.2 (“One
of the best-established uses of ancillary jurisdiction is over
proceedings concerning costs and attorney’s fees.”). As
discussed, jurisdiction over attorney fee disputes continues
after the resolution of the underlying case.

       This Court has addressed the role of ancillary
enforcement jurisdiction in the realm of legal fee disputes on
several occasions, most importantly in Novinger v. E.I. DuPont
de Nemours & Co., 809 F.2d 212 217–18 (3d Cir. 1987), and
In re Community Bank of Northern Virginia Mortgage Lending
Practices Litigation, 911 F.3d 666, 671–74 (3d Cir. 2018). In
Novinger, we upheld the district court’s exercise of ancillary
jurisdiction over a fee dispute between a client and the client’s
former counsel following a settlement agreement in the client’s
underlying case (but before the district court had approved the
settlement and dismissed the action). Novinger, 809 F.2d at




                                10
213, 217. Because the former counsel was attempting to obtain
a portion of the client’s fund, the underlying case could not be
fully resolved without a determination as to the fees. Federal
courts, we noted, have a “vital interest” in resolving fee
disputes in such a case “because they bear directly upon the
ability of the court to dispose of cases before it in a fair
manner.” Id. at 217. The district court’s ability to enforce and
effectuate the settlement agreement, then, “necessarily
includes the power to resolve disputes with respect to the
payment of attorneys’ fees and expenses.” Id.

        Thirty years later we circled back to a question left
unresolved in Novinger: whether “ancillary jurisdiction
extends to the resolution of a post settlement fee dispute
between two attorneys, only one of whom was attorney of
record.” Id. at 218 n.4. We held ancillary jurisdiction did not
exist. In re Cmty. Bank, 911 F.3d at 672. That was because the
district court “ha[d] no control over the [settlement] funds” and
“the fee-splitting dispute ha[d] no impact on the timing or
substance of the litigants’ relief in the underlying case.” Id.

       This case differs from In re Community Bank in
meaningful ways. Most notably, both Paddick and Thompson
were counsel-of-record to the Clients. Another significant
difference is that the District Court here has control over the
disputed funds. It first ordered Thompson to maintain “[t]he
contested portion” in an “escrow account pending resolution of
the motion,” Dist. Ct. Dkt. No. 321, at 2, and later ordered
Thompson, “[a]s custodian of the escrow account,” to release
the funds to Paddick, Dist. Ct. Dkt. No. 357, at 2. And because
Thompson argued then (and now) that Paddick’s fees must
come from the Clients’ portion of the settlement fund, the
resolution of the fee dispute could have “impact[ed] . . . the
timing or substance of the litigants’ relief.” In re Cmty. Bank,




                               11
911 F.3d at 672. Had the District Court agreed with Thompson
that any fees due to Paddick were to be collected from the
Clients’ share, they would have received roughly $54,000 less.
Such a reduction would have had a significant impact on the
Clients’ relief.

        Given the abundance of caselaw supporting the
application of ancillary enforcement jurisdiction to attorney’s
fee disputes—even after disposition of the underlying case
where jurisdiction was not explicitly retained—we hold the
District Court did not err in exercising such jurisdiction over
this fee dispute that was raised for the first time after dismissal
of the underlying case but was necessary to effectuate the
Court’s judgment.

                                III

       Having concluded the District Court properly exercised
jurisdiction over the fee dispute, we turn to the merits of
Thompson’s remaining arguments. The District Court
correctly addressed each at length in its thorough and well-
reasoned opinion. See Butt, 2018 WL 1991737, at *2–21.

                                A

      Thompson claims the District Court erred when it
awarded Paddick fees because the doctrines of duress and
unclean hands bar him from any recovery. We disagree.

                                1

       Thompson’s duress argument is based on the notion that
the Clients signed contingency agreements with Paddick only
after he approached them the night before their Third Circuit
argument and threatened to not appear. According to




                                12
Thompson, “perceiving the impending threat and danger to
their appeal,” the Clients “were induced into retaining
Paddick.” Butt Br. 33. These facts render the agreements void,
Thompson claims.

       The District Court rejected this argument, finding the
Clients failed to produce clear and convincing evidence of “a
wrongful act or threat by [Paddick] that left the [Clients] no
reasonable alternative.” Butt, 2018 WL 1991737, at *5
(quoting Seal v. Riverside Fed. Sav. Bank, 825 F. Supp. 686,
695 (E.D. Pa. 1993)). The Court pointed to evidence of a
positive relationship between the Clients and Paddick after the
Third Circuit argument. It also emphasized that the Clients did
not exercise their rights to terminate their agreements with
Paddick until over two years after signing them. Finally, after
weighing conflicting testimony from the Clients and Paddick
as to Paddick’s alleged threat to not appear for oral argument,
the Court found “Paddick’s testimony on this point more
credible than that which was offered by the Former Clients.”
Id. at *6. Because these factual findings were not clearly
erroneous, see Fields v. Speaker of Pa. House of Reps., 936
F.3d 142, 149 (3d Cir. 2019), we agree with the District Court
that Thompson failed to establish duress by clear and
convincing evidence. Cooper v. Oakes, 629 A.2d 944, 948 (Pa.
Super. Ct. 1993) (“The proponent of avoiding the agreement
then bears the burden of proving . . . duress by clear and
convincing evidence.” (emphasis omitted)).

                              2

      Even if the agreements were valid when entered,
Thompson argues, Paddick is still barred from quantum meruit
recovery under the doctrine of unclean hands. Thompson
provides a laundry list of alleged missteps Paddick made at




                              13
various stages of his representation of the Clients. See Butt Br.
34–40. Considered together, Thompson asserts, Paddick’s
failures bar recovery of fees.

       As the District Court aptly noted, “inadequacy in
[Paddick’s] representation of the [Clients] goes to the amount
of quantum meruit recovery.” Butt, 2018 WL 1991737, at *14
(quoting Mulholland v. Kerns, 822 F. Supp. 1161, 1170 (E.D.
Pa. 1993)). Without “convincing evidence that Paddick ha[d]
committed illegal acts in his representation of the Former
Clients,” Paddick was not barred from reasonable
compensation for the value of his services. Id.

       Paddick may not have provided the Clients flawless
representation. But his acts do not constitute unconscionable
conduct such that recovery should be precluded. See, e.g., In re
Est. of Pedrick, 482 A.2d 215, 222–23 (Pa. 1984). We agree
with the District Court that any such shortcomings in
performance go to the amount he deserves under the equitable
doctrine of quantum meruit. Imperfect representation does not
necessarily bar Paddick from recovery.

                               B

        Thompson’s fallback position is that even if Paddick is
entitled to fees, they must be paid from the Clients’ share of
the settlement fund. Under her contingency fee agreement with
the Clients, Thompson “limited her liability as substituting
counsel for any of Paddick’s actions or inactions.” Butt Br. 42
(emphasis omitted). Thompson cites the language in her
agreements—coupled with the fact Paddick filed his motion
against the Clients instead of Thompson—to show that
Paddick’s fee cannot be taken from Thompson.




                               14
        In a separate order and opinion following a hearing, the
District Court rejected Thompson’s argument, holding that the
fees must come from Thompson’s $133,000. See Paddick v.
Butt, 2018 WL 2359401 (E.D. Pa. May 24, 2018). “The
consequence of what Thompson would like us to do,” the
District Court wrote, “would leave her clients with just
over . . . half (51%) of their settlement proceeds.” Id. at *5.
Relying on a Massachusetts Supreme Court case as persuasive
authority, the District Court held that Thompson’s request was
“manifestly unjust,” id., because a client “should never be
made to pay twice,” id. (quoting Malonis v. Harrington, 816
N.E.2d 115, 123 (Mass. 2004)) (District Court’s emphasis). 4

      For the reasons set forth in the District Court’s thorough
opinion, we will affirm the Court’s order that Paddick’s fees
must come from Thompson’s portion of the settlement fund.

                               C

      Thompson’s final argument—that Magistrate Judge
Strawbridge “abused his discretion in failing to recuse
himself,” Butt Br. 46—also fails. 5 Thompson made many
accusations of partial behavior in her motion for recusal (and

4
   The District Court expressed a similar view during the
hearing. See App. 748 (“It is inconceivable to me that any
prudent lawyer would not expect that there’s a possibility of an
attorney lien coming and if there’s an attorney lien coming
[you must] calculate that [when negotiating your fee].”).
5
 In May 2017, the parties consented to proceed before United
States Magistrate Judge David Strawbridge. See
28 U.S.C. § 636(c)(1).




                              15
the accompanying affidavit and brief). On appeal, Thompson
focuses on three examples of alleged bias by Magistrate Judge
Strawbridge: (1) on a phone call with Thompson and counsel
for one of the defendants, he “offered reasons why he was
‘frustrated’ with Thompson”; (2) he “strongly suggested to
Thompson that Paddick would recover [on Paddick’s lien] and
it would come from her fee”; and (3) he “acted as former
clients’ advocate throughout the [lien] hearing.” Butt Br. 46–
47. 6 When considered together, Thompson concludes,
Magistrate Judge Strawbridge’s “impartiality might
reasonably be questioned” so recusal was required under
28 U.S.C. § 455(a). Butt Br. 47.

      The District Court, relying heavily on the Supreme
Court’s decision in Liteky v. United States, 510 U.S. 540
(1994), disagreed, holding that no “reasonable observer
considering the totality of the circumstances would believe that
the Court was acting based upon bias, prejudice, or any other
improper motive.” Butt, 2018 WL 1991737, at *21. Our
independent review of the record revealed no evidence of bias
by Magistrate Judge Strawbridge. The negative comments he
made reflected his views on the merits of Thompson’s
arguments, not prohibited bias.

        As to the first allegation—that the judge expressed
frustration with Thompson—the District Court correctly noted:

6
  In her Reply Brief, Thompson claims the Court “acted as
Paddick’s advocate against former clients.” Reply Br. 19.
Regardless of whether Thompson believed the Court was
serving the Clients’ or Paddick’s interests (or both), her
common refrain is that the Court was acting against her
interests.




                              16
“judicial remarks during the course of a trial that are critical or
disapproving of, or even hostile to, counsel . . . ordinarily do
not support a bias or partiality challenge,” Liteky, 510 U.S. at
555, and do not support such a challenge here. Thompson’s
second allegation—that the Court suggested Paddick would
recover his fee from Thompson—is likewise not grounds for
recusal. “[O]pinions formed by the judge on the basis of facts
introduced or events occurring in the course of the current
proceedings, or of prior proceedings, do not constitute a basis
for a bias or partiality motion.” Id. A remark as to the perceived
strength of the case after a day of testimony would not, to a
reasonable observer, “reflect[] a fixed or immovable view
about the merits of Paddick’s request for a counsel fee.” Butt,
2018 WL 1991737, at *20. Finally, Thompson’s claim that
Judge Strawbridge acted as counsel against her when he
questioned witnesses is equally unavailing. “A judge’s
ordinary efforts at courtroom administration” are “immune”
from a recusal challenge. Liteky, 510 U.S. at 556.

       The District Court accurately described the governing
law set forth in Liteky and correctly applied it here. The Court
did not abuse its discretion when it denied Thompson’s recusal
motion. See Edelstein v. Wilentz, 812 F.2d 128, 131 (3d Cir.
1987).

                         *      *       *

       For the reasons we have explained, the District Court
had ancillary enforcement jurisdiction over the fee dispute
between Paddick and Thompson. And because Thompson’s
other claims lack merit, we will affirm the judgment of the
District Court.




                                17